                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 BRENDA KAY RICHOUX                                                                PLAINTIFF

 V.                                                     CAUSE NO. 3:19-CV-789-CWR-FKB

 FCPT RESTAURANT PROPERTIES,                                                    DEFENDANTS
 LLC, et al.

                                            ORDER

       This cause is before the Court on its own motion.

       Because Defendant FCPT Restaurant Properties, LLC (FCPT) is a limited liability

company, and because parties cannot stipulate to subject matter jurisdiction, the record must

contain a supplemental pleading detailing FCPT’s membership and the citizenship of each

member. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008).

       The defendant’s supplemental pleading is due in seven days.

       SO ORDERED, this the 15th day of November, 2019.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
